DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
Claims 1, 3, 5, 15 - 23 are amended; Claims 2, 4, 10, 13 are cancelled; Claims 1, 3, 5 - 9, 11, 12, 14 - 23 are currently pending and subject to examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amichai Kotev (57,668) on 06/28/2021.
The application has been amended as follows: 
Regarding claim 3. (Currently Amended) The method of Claim 1, further comprising, at the node, periodically receiving a beacon frame from the [[an]] access point, each beacon frame broadcasting network information about the communication network to the plurality of nodes, 


Allowable Subject Matter
Claims 1, 3, 5 - 9, 11, 12, 14 - 23 are allowed.  The following is an examiner’s statement of reasons for allowance: Claims 1, 3, 5 - 9, 11, 12, 14 - 23 have been allowed because the combination of limitations involving the node, in response to successfully transmitting data over the MU OFDMA resource unit, selecting a value from the received plurality of values based on an AC associated with the successfully transmitted data, and updating, based on the selected value, a current value of one or more EDCA parameters into an updated value that forbids the node from accessing the communication channel using EDCA contention, among other claim limitations are non-obvious over the prior art.  The closes prior art Merlin US 20170127404 A1, discloses a delay timer that prevents a STA from transmitting for a certain amount of time after each successful UL-MU-MIMO TXOP, but is silent as to selecting a value based on an access class of the successfully transmitted data to forbid the node from accessing the communication channel and therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.P./Examiner, Art Unit 2416       

/AJIT PATEL/Primary Examiner, Art Unit 2416